Title: From James Madison to Albert Gallatin, 5 April 1813
From: Madison, James
To: Gallatin, Albert


Dear Sir
Apl. 5. 1813.
It is determined finally to associate Mr. Bayard in the Mission Extraordinary to St. Petersburg. The Secretary of State informs him of it by this mail. It cannot fail to be useful, if you can see him on your way thro’ Wilmington, ascertain his sentiments on the occasion, and hasten his preparations if he should be willing to undertake the service. We hope the vessel will sail in 14 days at farthest. Affectionate respects
James Madison

It being unknown whether Mr. B. will accept the proposed Mission it will be best to withold it from the general conversation
Mr Gerard is permitted to communicate with the B. Commander for the purpose of ransoming his ship.
